DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On page 4, line 13, “conductance of the memristors … are updated” should be “the conductance of the memristors … is updated”.
On page 5, paragraph beginning line 11, “at corresponding one of intersections” should be “at a corresponding one of the intersections”; “in response to that a [write] voltage … is applied” (two instances) should be “in response to a [write] voltage … being applied”; “The method performed” should be “The method is performed”.
On page 6, lines 24-25, “voltages … is applied” should be “voltages … are applied”.
On page 7, line 10, “achieving object” should be “achieving objects”; “in line 34, “data is” should be “data are”.
On page 9, line 7, “Conductance setting” should be “The conductance setting”.
On page 12, lines 20-21, “above are mentioned” should be “above, are mentioned”.
On page 14, lines 2-3, “intended conductance update” should be “the intended conductance update”; on lines 23 and 24-25, “which conductance” should be “which a conductance”; on line 29, “intended update” should be “the intended update”.
On page 18, line 5, “such that following conditions” should be “such that the following conditions”.
On page 22, line 18, “the write voltage” should be “write voltage”.
On page 23, line 30, “followings are performed” should be “the following is performed”.
On page 24, line 22, “following advantages” should be “the following advantages”; on line 29, “FIG. 18 show” should be “FIG. 18 shows”; on line 31, “Followings are used” should be “The following is used”.
On page 25, line 9, “of middle and lower” should be “of the middle and lower”; on line 11, “from above” should be “from the above”.
On page 26, line 4, “3/V” should be “V/3”.
On page 28, line 5, “subject matters” should be “subject matter”.
On page 29, line 3, “aspects of artificial” should be “aspects of an artificial”.
Appropriate correction is required.

Claim Objections
Examiner objects to claims 1-12.
Claim 1 is objected to because of the following informalities (all line number references are to page 30 unless otherwise indicated):  
On lines 12-16, “that conductance … to that a write voltage … is applied, and … to that a voltage … is applied” should be “that a conductance … to a write voltage … being applied, and … to a voltage … being applied”.
On lines 19-20, “a memristor to be a target in the memristors of update of the conductance by the write voltage VWRITE is a selected memristor” should be “a memristor in the memristors targeted for an update of the conductance by the write voltage VWRITE is a selected memristor”.
On lines 23 and 25, “voltage V50” and “voltage V51” should be “a voltage V50” and “a voltage V51”, respectively.
On line 29, “an relationship” should be “a relationship”.
On line 3 (p. 31), “each of the non-selected memristor” should be “the non-selected memristor”.
Claim 4 is objected to because of the following informalities:  “on N dependency” should be “on an N dependency”.
Claim 6 is objected to because of the following informalities:  “to satisfy: … is applied” should be merely “satisfy:”; “zero voltage” should be “a zero voltage”.
Claim 9 is objected to because of the following informalities:  “represents voltage application” should be “represents a voltage application”.
All claims dependent on a claim objected to hereunder are also rejected for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the method [is] performed by a training device comprising: an application voltage setting step …; and a voltage applying step”.  (Emphasis added.)  It is unclear how steps in a method can be constituent parts of a device, as opposed to functions of the device.  For purposes of examination, the claim language will be construed as though it read “the method performed by a training device, the method comprising: an application voltage setting step …; and a voltage applying step”.
Claim 7 recites “the input bars other than the input bar to which the one end of the selected memristor is connected” and “the output bars other than the output bar to which the other end of the selected memristor is connected”.  (Emphasis added.)  However, claims 1 and 6, on which claim 7 ultimately depends, recite only “an [the] input bar other than the input bar to which the one end of the selected memristor is connected” and “an [the] output bar other than the output bar to which the different end of the selected memristor is connected”.  (Emphasis added.)  Thus, the broadest reasonable interpretation of claims 1 and 6 requires only two input bars and two output bars (one of each that is connected to an end of the selected memristor and one of each that is not), whereas the use of “bars” in claim 7 means that claim 7 requires a third input bar and a third output bar.  These third input and output bars, therefore, lack antecedent basis in the claims.
Claim 8  recites the limitation "the maximum allowable application voltage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “an artificial neural network circuit”; however, claim 1, on which claim 11 depends, also recites “an artificial neural network circuit”.  Similarly, claim 12 recites “[a] training device” and “an artificial neural network circuit” (emphasis added); however, claim 1, on which claim 12 depends, also recites “a training device” and “an artificial neural network circuit”.  It is unclear whether these are reciting the same training device/circuit or different training devices/circuits.  For purposes of examination, it will be presumed that the devices and circuits are identical.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claim:
the method performed by a training device[, the method] comprising: 
an application voltage setting step that sets the voltages                 
                    
                        
                            V
                        
                        
                            50
                        
                    
                    ,
                    
                        
                            V
                        
                        
                            51
                        
                    
                
             to satisfy [a] relationship of                 
                    
                        
                            V
                        
                        
                            T
                            H
                        
                    
                    +
                    d
                    V
                     
                    ≤
                    
                        
                            
                                
                                    V
                                
                                
                                    50
                                
                            
                            -
                            
                                
                                    V
                                
                                
                                    51
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    V
                                
                                
                                    W
                                    R
                                    I
                                    T
                                    E
                                
                            
                        
                    
                    ≤
                    2
                    (
                    
                        
                            V
                        
                        
                            T
                            H
                        
                    
                    -
                    d
                    V
                    )
                
            , in which the                 
                    d
                    V
                
             is a voltage meeting a positive margin voltage, in which a magnitude of the margin voltage is set based on a write voltage threshold variation of the memristors, and 
sets voltages applied to an input bar other than the input bar to which the one end of the selected memristor is connected and an output bar 30 / 34other than the output bar to which the different end of the selected memristor is connected to voltages producing a voltage difference smaller than                 
                    
                        
                            V
                        
                        
                            T
                            H
                        
                    
                    -
                    d
                    V
                     
                
            at both ends of … the non-selected memristor….

The art of memristor crossbar arrays for neural networks was well-developed before the effective filing date.  The following is a discussion of a representative sample of relevant prior art, each of which discloses at least a portion of the independent claim but does not disclose a training device that sets the voltages of the input and output bars of the crossbar such that they satisfy the claimed mathematical relationship:
	Bichler et al. (US 9396431) discloses a neural network implemented by a crossbar array in which a pulse amplitude of pre-synaptic and post-synaptic pulses is lower, in absolute value, is lower than a predetermined threshold and that twice the value of the voltage amplitude exceeds the threshold.  However, the thresholds are not such that the threshold plus a margin is less than the pulse amplitude and twice the difference between the threshold and the margin is greater than the pulse amplitude.
	Gokmen (US 10740671) discloses a convolutional neural network implemented using an array of resistive processing units (RPU) that is updated by transmitting voltage pulses corresponding to input data and error into the array.  While Gokmen details the process of training the RPU array, it appears not to disclose that the training involves setting the voltages to satisfy the claimed mathematical relationship.
	Seo et al. (US 9934463) discloses neuromorphic computational circuitry comprising a crossbar array that includes variable resistive units.  The system contains word line control units and bit line control units that provide outputs consisting of word line voltages and bit line voltages, respectively.  However, the claimed relationship between the input voltage and the output voltage is not disclosed.
	Hu et al., “Memristor Crossbar-Based Neuromorphic Computing System: A Case Study,” in 25.10 IEEE Transactions on Neural Networks and Learning Sys. 1864-78 (2014), discloses a memristor crossbar array that functions as an autoassociative memory and can be applied to brain-state-in-a-box neural networks.  The memristance of each memristor changes only if a voltage across the memristor exceeds a threshold.  However, the claimed relationship between the voltage drop between the input bar and the output bar and the threshold is not disclosed.
	None of the other prior art of record appears to disclose explicitly at least the aforementioned limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125      

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125